DETAILED ACTION
Applicant: HAMLIN, Daniel L. & IYER, Vivek Viswanathan
Assignee: Dell Products LP
Attorney: Robert W. Holland (Reg. No.: 40,020)
Filing: Non-Provisional Application filed 11 October 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application does not have any priority claims. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 03/02/2020 & 03/06/2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 includes the phrase “[a]n information handling system comprising: . . . operable to execute instructions that process information; . . . operable to store the instructions and information; . . . operable to present the information as visual images” which is indefinite since it is unclear what the fourth “information” is referring back by including “the information”.  Furthermore, it is unclear if “the information” refers back to the prior claimed “information” since from the claims it appears to be covering specific “information” that can be presented “as visual images”.  Further detail should be added to define the fourth “information” or differentiate the “informations” from one another.  Claims 2-9 inherit this rejection.
Claim 16 includes the phrase “system for detecting end user presence and absence at an information handling system . . . reporting end user absence and presence to the information handling system based upon information received from the infrared time of flight sensor” which is indefinite since it is unclear if the “information received from the infrared time of flight sensor” relates back to the “information handling system” – “information” or if it is different “information”.  Further detail should be added to define the third “information” or detail added to the claims to differentiate the “informations” from one another.  Claims 17-20 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (WO 2021/047435 w/ priority to 12 September 2019), Chen et al. (US Pub. 2011/0310005), and Azam et al. (US Pub. 2020/0142471).
Regarding claim 1, Huawei discloses an information handling system (Huawei: Fig. 2; Abstract) comprising:
a housing (Fig. 2; Pg. 6, 18th Full Paragraph (F.P.) – mobile phone);
a processor (Fig. 8 processor 110) disposed in the housing (Fig. 2) and operable to execute instructions that process information (Abstract – TOF sensor);

    PNG
    media_image1.png
    206
    482
    media_image1.png
    Greyscale

a memory (121) disposed in the housing (Fig. 2) and interfaced with the processor (110), the memory (121) operable to store the instructions and information (Pg. 9, 8th F.P. – internal memory 121 may include a storage program area and a storage data area);
an embedded controller (Pg. 7, 13th-14th F.P. – processor 110 may include . . . controller . . . controller can be the nerve center and command center of the electronic device) interfaced with 110) and operable to manage inputs provided from one or more input devices for communication to the processor (Pg. 7, 13th-14th F.P.);
a display (194) interfaced with the processor (110) and operable to present the information as visual images (Pg. 8, 2nd-3rd F.P.  processor 110 and the display screen 194 communicate through the DSI interface to realize the display function of the electronic device);
an ambient light sensor (103) disposed proximate the display (194) and operable to detect ambient light conditions (Pg. 8, 1st F.P. processor 110 may also couple the ambient light sensor 103 through the I2C interface, so that the processor 110 and the ambient light sensor 103 communicate through the I2C interface, so as to realize the function of automatically adjusting the screen brightness of the electronic device; Pg. 13, 8th-11th F.P.);
an infrared time of flight sensor (101) disposed in the housing (Fig. 2) and configured to detect user presence and absence by illuminating an area proximate (Pg. 7, 6th F.P. - a user unlocks a 3D face, the TOF sensor 101 is turned on to obtain a 3D face image of the user) the display with an infrared source (101) and sensing infrared light reflected (101) by an object (Fig. 2) to determine a distance to the object (Pg. 6, 18th F.P. -  mobile phone can calculate the distance to the object according to the flight round-trip time obtained by the TOF sensor 101); and

    PNG
    media_image2.png
    507
    565
    media_image2.png
    Greyscale

a proximity detection service executing on the processor and interfaced with the infrared time of flight sensor and the ambient light sensor (Pg. 6, 18th F.P.; Pg. 13, 8th-11th F.P.), and the proximity detection service configured for application in sensing distance to the object (Pg. 6, 18th F.P.).
However, Huawei fails to disclose disable presentation of visual images at the display and it fails to disclose the proximity detection service further operable to retrieve ambient light conditions from the ambient light sensor to look up infrared time of flight sensitivity levels associated with the ambient light conditions and to communicate the infrared time of flight sensitivity levels to the infrared time of flight sensor.
In a related field of endeavor, Azam et al. discloses an information handling system (Azam et al.: Fig. 1), including: a housing (104); a processor (Fig. 2 processor 202); a memory (204); a controller (210); a display (105) interfaced with the processor (202) and operable to present the information as visual images (¶22 visual warnings); a time of flight sensor (¶¶8-9 ToF sensor) disposed in the housing (104) and configured to detect user presence and absence (¶¶8-9) by illuminating an area (Fig. 1)

    PNG
    media_image3.png
    592
    612
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    597
    702
    media_image4.png
    Greyscale

proximate the display (105) with a source and sensing light reflected by an object (106 – inherent to ToF sensors; ¶¶8-9) to determine a distance to the object (101); and a proximity detection service (¶¶14-17 presence detection based on Boolean value and threshold values from ToF sensors) executing on the processor (202) and interfaced with the time of flight sensor (106), the proximity detection service (¶¶14-17) operable to disable presentation of visual images at the display (105) in response to a time of ¶¶17-19 – ToF sensor data can be used to turn off or slowly darken display based on presence/absence; ¶31), the proximity detection service (¶¶14-17) configured for application in sensing distance (101) to the object (102).  
In view of the ability to automate screen dimming and initiate logoff automatically using time of flight sensors as is disclosed in Azam et al. at Paragraph 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azam et al. with the teachings of Huawei to increase power savings, increase the life of the display backlight, and provide added security by automatically dimming and logging off using ToF sensor data.  However, Huawei and Azam et al. fail to disclose the proximity detection service further operable to retrieve ambient light conditions from the ambient light sensor to look up infrared time of flight sensitivity levels associated with the ambient light conditions and to communicate the infrared time of flight sensitivity levels to the infrared time of flight sensor.
In a related field of endeavor, Chen et al. discloses an information handing system (Chen et al.: Abstract - managing a power consumption level of at least an infrared (IR) light emitting diode (LED) or an IR proximity sensor) including: a processor (12); an embedded controller (22,40,44); a display (126); an ambient light sensor (42); an infrared three-dimensional sensor (Fig. 5; ¶¶13-15); and a 

    PNG
    media_image5.png
    571
    607
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    600
    586
    media_image6.png
    Greyscale

Fig. 6 proximity detection 110) executing on the processor (12) and interfaced with the infrared sensor (60,62) and the ambient light sensor (42), the proximity detection 

    PNG
    media_image7.png
    615
    766
    media_image7.png
    Greyscale

service further operable to retrieve ambient light conditions (¶12 – sensor adjusted based on ambient light levels; ¶¶33-36 control of operation of the IR emitter and IR proximity sensor based on ambient light conditions) from the ambient light sensor (42) to look up infrared three-dimensional sensor sensitivity levels associated with the ambient light conditions (¶12; ¶¶33-36) and to communicate the infrared three-dimensional sensor sensitivity levels to the infrared three-dimensional sensor for application (¶12; ¶¶33-36) in sensing distance to the object (70).
In view of the ability to reduce power consumption by controlling the infrared three-dimensional sensor based on ambient light conditions as is disclosed in Chen et al. at Paragraphs 33-36 and in view of the ability to obtain depth and distance information from infrared time of flight sensors as is disclosed in Huawei at Page 6, 16th Full Paragraph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. with the teachings of Huawei and Azam et al. to adjust power consumption or power levels based on ambient light conditions with the teachings of an infrared time of flight sensors for improved infrared time of flight sensitivity levels.

Regarding 10, Huawei discloses method for detecting user absence (Huawei: Pg. 7, 6th F.P.) at an information handling system (Fig. 2; Abstract), the method comprising:
monitoring proximate a display (194) of the information handling system (Fig. 2) with an infrared time of flight sensor (101) to detect user presence and user absence states (Pg. 7, 6th F.P.);

    PNG
    media_image1.png
    206
    482
    media_image1.png
    Greyscale

    PNG
    media_image8.png
    403
    449
    media_image8.png
    Greyscale

monitoring ambient light conditions (103) proximate the display (194) with an ambient light sensor (103) to modify presentation of visual images at the display based upon the ambient light conditions (Pg. 6, 14th F.P. ambient light sensor can be used for mobile phones to automatically adjust the screen brightness); and
detecting the user absence state (Pg. 7, 6th F.P.) with the infrared time of flight sensor (101).
However, Huawei fails to disclose configuring sensor sensitivity or disabling presentation.
In a related field of endeavor, Azam et al. discloses a method for detecting user absence at an information handling system (Azam et al.: Fig. 1), including: using a housing (104); a processor (Fig. 2 processor 202); a memory (204); a controller (210); a display (105) interfaced with the processor (202) and operable to present the information as visual images (¶22 visual warnings); and a time of flight sensor (¶¶8-9 ToF sensor) disposed in the housing (104) and configured to detect user presence and absence states (¶¶8-9) and

    PNG
    media_image3.png
    592
    612
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    597
    702
    media_image4.png
    Greyscale

in response to the detecting the user absence state (¶¶14-17 assume that the user 102 is no longer present when the presence detection Boolean value of all of the sensors 106 indicate that the user 102 is not present), disabling presentation of visual images (¶¶17-19 – ToF sensor data can be used to turn off or slowly darken display based on presence/absence; ¶31) at the display (105).  
In view of the ability to automate screen dimming and initiate logoff automatically using time of flight sensors as is disclosed in Azam et al. at Paragraph 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azam et al. with the teachings of Huawei to increase power savings, increase the life of the display backlight, and provide added security by automatically dimming and logging off using ToF sensor data.  However, Huawei and Azam et al. fail to disclose configuring sensor sensitivity.
In a related field of endeavor, Chen et al. discloses a method for detecting user absence (Chen et al.: ¶33) at an information handing system (Abstract - managing a power consumption level of at least an infrared (IR) light emitting diode (LED) or an IR proximity sensor) including: using a processor (12); an embedded controller (22,40,44); a display (126); an ambient light sensor (42); an infrared three-dimensional sensor (Fig. 5; ¶¶13-15); and 

    PNG
    media_image5.png
    571
    607
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    600
    586
    media_image6.png
    Greyscale

monitoring ambient light conditions (42) proximate the display (Fig. 4) with an ambient light sensor (42), and 

    PNG
    media_image7.png
    615
    766
    media_image7.png
    Greyscale

applying the ambient light conditions to configure the infrared three-dimensional sensor sensitivity (¶12 – sensor adjusted based on ambient light levels; ¶¶33-36 control of operation of the IR emitter and IR proximity sensor based on ambient light conditions).
Chen et al. at Paragraphs 33-36 and in view of the ability to obtain depth and distance information from infrared time of flight sensors as is disclosed in Huawei at Page 6, 16th Full Paragraph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. with the teachings of Huawei and Azam et al. to adjust power consumption or power levels based on ambient light conditions with the teachings of an infrared time of flight sensors for improved infrared time of flight sensitivity levels.

Regarding claim 11, Huawei and Chen et al. further disclose wherein the applying the ambient light conditions (Huawei: Pg. 8, 1st F.P.; Chen et al.: ¶12; ¶¶33-36) further comprises commanding from a central processing unit (Huawei: Fig. 7 processor 110; Chen et al.: Fig. 1 processor 12) of the information handling system (Huawei: Fig. 2; Abstract; Chen et al.: Abstract) to the infrared time of flight sensor sensitivity settings (Chen et al.: (¶12; ¶¶33-36) for application at the time of flight sensor (Huawei: Fig. 2 IRTOF 101; Pg. 6, 16th F.P.).
Regarding claim 12, Huawei and Chen et al. further disclose wherein the applying the ambient light conditions (Huawei: Pg. 8, 1st F.P.; Chen et al.: ¶12; ¶¶33-36) further comprises commanding from an embedded controller (Huawei: Pg. 7, 12th-13 F.P.; Chen et al.: Fig. 3 controller 22,40,44) of the information handling system (Huawei: Fig. 2; Abstract; Chen et al.: Abstract) to the infrared time of flight sensor sensitivity settings (Chen et al.: (¶12; ¶¶33-36) for application at the time of flight sensor (Huawei: Fig. 2 IRTOF 101; Pg. 6, 16th F.P.).
Regarding claim 15, Huawei and Azam et al. further disclose the method further comprising: determining that the ambient light conditions (Huawei: Pg. 8, 1st F.P.) exceed a threshold (Huawei: Pg. 5, 1st F.P.); and in response to the determining, disabling application of the time of flight sensor (Huawei: IRTOF 101; Pg. 6, 17th F.P. ) user presence and user absence states (Huawei: Pg. 7, 6th F.P.; Azam et al.: ¶¶14-17) associated with presenting visual images at the display (Huawei: Pg. 6, 14th F.P.; Azam et al.: ¶¶17-19; ¶31).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-12, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of copending Application No. 16/599,266 in view of Chen et al. (US Pub. 2011/0310005). 
Co-Pending U.S. App. 16/599,226 – Claims 1-20
Instant App. 16/599,224 – Claims 1, 10-12, & 15
1. An information handling system comprising:
a housing;
a processor disposed in the housing and operable to execute instructions that process information;
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information;
an embedded controller interfaced with the processor and operable to manage inputs provided from one or more input devices for communication to the processor;
a display interfaced with the processor and operable to present the information as visual images;
an infrared time of flight sensor disposed in the housing and configured to detect user presence and absence by illuminating an area proximate the display with an infrared source and sensing infrared light reflected by an object to determine a distance to the object, the infrared time of flight sensor having a calibration logic that selects an infrared frequency from plural infrared frequencies for the infrared time of flight sensor to sense; and
a proximity detection service interfaced with the infrared time of flight sensor and operable to selectively enable and disable presentation of visual images at the display at least in part based upon detection of user presence and user absence, the proximity detection service further operable to command the infrared time of flight sensor to adjust the selected infrared frequency between the plural infrared frequencies based upon one or more predetermined conditions.
1. An information handling system comprising:
a housing;
a processor disposed in the housing and operable to execute instructions that process information;
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information;
an embedded controller interfaced with the processor and operable to manage inputs provided from one or more input devices for communication to the processor;
a display interfaced with the processor and operable to present the information as visual images;
an ambient light sensor disposed proximate the display and operable to detect ambient light conditions;
an infrared time of flight sensor disposed in the housing and configured to detect user presence and absence by illuminating an area proximate the display with an infrared source 
a proximity detection service executing on the processor and interfaced with the infrared time of flight sensor and the ambient light sensor, the proximity detection service operable to disable presentation of visual images at the display in response to an infrared time of flight sensor user absence detection, the proximity detection service further operable to retrieve ambient light conditions from the ambient light sensor to look up infrared time of flight sensitivity levels associated with the ambient light conditions and to communicate the infrared time of flight sensitivity levels to the infrared time of flight sensor for application in sensing distance to the object.
10. A method for detecting user absence at an information handling system, the method comprising:
monitoring proximate a display of the information handling system with an infrared time of flight sensor at a first infrared frequency for a user absence state;
detecting the user absence state with the first infrared frequency;
in response to the detecting, commanding the infrared time of flight sensor to set a second infrared frequency;
monitoring proximate the display of the information handling system with the infrared time of flight sensor at the second infrared frequency for a user absence state;
detecting the user absence state with the second infrared frequency; and
disabling presentation of information at the display in response to the user absence state detected by the infrared time of flight sensor with both the first and second frequencies.
10. A method for detecting user absence at an information handling system, the method comprising:
monitoring proximate a display of the information handling system with an infrared time of flight sensor to detect user presence and user absence states;
monitoring ambient light conditions proximate the display with an ambient light sensor to 
applying the ambient light conditions to configure the infrared time of flight sensor sensitivity;
detecting the user absence state with the infrared time of flight sensor; and
in response to the detecting, disabling presentation of visual images at the display.

15. A method for monitoring user absence at an information handling system, the method comprising:
presenting information processed by the information handling system as visual images at a display;
disposing an infrared time of flight sensor aligned to monitor a user viewing position proximate the display;
retrieving from the infrared time of flight sensor to an application executing on the information handling system calibration information of the infrared time of flight sensor at plural infrared frequencies;

commanding with the application plural infrared frequencies at the infrared time of flight sensor; and
confirming user absence with at least first and second of the plural infrared frequencies before applying the user absence to disable the presenting.
10. A method for detecting user absence at an information handling system, the method comprising:
monitoring proximate a display of the information handling system with an infrared time of flight sensor to detect user presence and user absence states;
monitoring ambient light conditions proximate the display with an ambient light sensor to modify presentation of visual images at the display based upon the ambient light conditions;
applying the ambient light conditions to configure the infrared time of flight sensor sensitivity;

in response to the detecting, disabling presentation of visual images at the display.



Although the conflicting claims are not identical, they are not patentably distinct from each other since the instant application claims further require an ambient light sensor and communicating infrared time of flight sensitivity levels to the infrared time of flight sensor for application in sensing distance to the object.  In view of the ability to reduce power consumption by controlling the infrared three-dimensional sensor based on ambient light conditions as is disclosed in Chen et al. at Paragraphs 33-36, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. with the ‘226 co-pending claims to adjust power consumption or power levels based on ambient light conditions with the information handling system claimed in the ‘226 co-pending application claims.  Claims 11-12 and 15 inherit this rejection.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and to overcome the double patenting rejection with a terminal disclaimer, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and to overcome the double patenting rejection with a terminal disclaimer, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 13-14, and 16, the closest prior art references are:
Huawei – which discloses an information handling system with an infrared time of flight sensor (101), an ambient light sensor (102), a proximity sensor (103), and a processor (110) configured to disable the IRTOF or ambient/proximity sensors to reduce interference between the systems (Pg. 13, 8th-11th F.P.).  However, Huawei fails to disclose disabling the visual images at the display in response to an infrared time of flight user absence detection, it fails to disclose applying the ambient light conditions to configure the infrared time of flight sensor sensitivity, and it fails to disclose a lookup table that relates ambient light brightness or ambient light color temperature to infrared time of flight sensitivity.

    PNG
    media_image2.png
    507
    565
    media_image2.png
    Greyscale

Chen et al. – which discloses a system for contactless gesture recognition (Chen et al.: Fig. 4; Abstract) including infrared three-dimensional sensors (20), an ambient light sensor (42), and a processor (12) for adjusting the IR LED and/or IR sensor power level or sensitivity (¶¶33-36) based on ambient light levels (¶12; ¶¶33-36).  However, Chen et al. fails to disclose an infrared time of flight sensor, it fails to disclose disabling the visual images at the display in response to an infrared time of flight user absence detection, and it fails to disclose a lookup table that relates ambient light brightness or ambient light color temperature to infrared time of flight sensitivity.

    PNG
    media_image7.png
    615
    766
    media_image7.png
    Greyscale

Azam et al. – which discloses an information handling system (Azam et al.: Fig. 1; Abstract) including a time of flight sensor (106; ¶8), a display (105), a processor (202), and disabling the display based on time of flight sensor absence state determinations (¶¶17-19; ¶31).  However, Azam et al. fails to disclose if the time of flight sensor uses infrared light, it fails to disclose an ambient light sensor, and it fails to disclose applying the ambient light conditions to configure the infrared time of flight sensor sensitivity, and it fails to disclose a lookup table that relates ambient light brightness or ambient light color temperature to infrared time of flight sensitivity.

    PNG
    media_image3.png
    592
    612
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    597
    702
    media_image4.png
    Greyscale

Coltman et al. (CA 2,027,515) – which discloses an automatic exposure control system (Coltman et al.: Fig. 1) including a visible light sensor (42), an infrared light sensor (36), a processor (90), and a look-up table that correlates infrared light and visible light signals to aperture sizes (Pg. 8, Ln. 1-34).  However, Coltman et al. fails to disclose an infrared time of flight sensor, it fails to disclose determining a distance to the object based on reflections (claims 1 & 16) or user presence or absence states (claims 13-14), and it fails to disclose applying the ambient light conditions to configure the infrared time of flight sensor sensitivity.

    PNG
    media_image9.png
    887
    1176
    media_image9.png
    Greyscale

claims 1 & 16) or a method for detecting user absence at an information handling system (claim 10) including monitoring a display of the information handling system with an infrared time of flight sensor to detect user presence and absence states, monitoring ambient light conditions proximate the display with an ambient light sensor to modify presentation of visual images at the display based upon the ambient light conditions, applying the ambient light conditions to configure the infrared time of flight sensor sensitivity, detecting the user absence state with the infrared time of flight sensor, and disabling the presentation of visual images in response to detecting the user absence state, and a lookup table that relates ambient light brightness or ambient light color temperature to infrared time of flight sensitivity (claims 2, 13-14, & 16), in combination with the other claimed elements.  Claims 3-9 and 17-20 would be allowable based on dependency.

    PNG
    media_image10.png
    762
    491
    media_image10.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884